DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5-6, and 12 are objected to because of the following informalities:  
Claim 5 Line 3 states in part: “vane” should be changed to state: --vanes--
Claim 6 Line 2 states in part: “vane” should be changed to state: --vanes--
Claim 6 Line 3 states in part: “vane” should be changed to state: --vanes--
Claim 12 Line 1-3 states in part: “wherein an end edge of each second blade second front fan frame is matched with an inner wall of the second front fan frame in contour to define a gap”. Should be changed to state: --wherein an end edge of each second blade --.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7, and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 2008/0124232 in view of Yamagata US 2016/0097402, Harrison US 2007/0081888, Nogami USPN 8678785, and Iwamoto US 2013/0209294.

    PNG
    media_image1.png
    1034
    1082
    media_image1.png
    Greyscale
 Annotated Figure 2 of Lee US 2008/0124232 (Attached Figure 2)

    PNG
    media_image2.png
    1059
    1085
    media_image2.png
    Greyscale
 Annotated Figure 3 of Lee US 2008/0124232 (Attached Figure 3)

Regarding Claim 1: Lee US 2008/0124232 discloses the limitations: A serial-type diagonal fan assembly (Figure 2), comprising: a first fan (the first fan is defined by the sum of its parts), comprising a first fan frame (see Annotated Figure 2 of Lee US 2008/0124232 (Attached Figure 2) above), and a first fan wheel (the first fan wheel is the impeller of the first fan and is defined by the sum of its parts) arranged in the first fan frame (Figure 2, Attached Figure 2), the first fan wheel comprising a first hub (Attached Figure 2) and a plurality of first blades (i.e. the blades of the impeller of the first fan), the first blades annularly arranged on a periphery of the first hub (Attached Figure 2); and at least one second fan (the second fan is defined by the sum of its parts), comprising a second rear fan frame 22, a second front fan frame 23 covering the second rear fan frame (as seen in Figure 2 and Figure 3 element 23 surrounds (i.e. covers) element 22), and a second fan wheel (the second fan wheel is the impeller of the second fan and is defined by the sum of its parts) arranged in the second front fan frame (as seen in Figure 2 the second fan wheel is located radially inside (i.e. arranged in) element 23), the second fan wheel disposed in the second rear fan frame (as seen in Figure 2 the second fan wheel is located within (i.e. disposed in) element 22) and located in the second front fan frame (as seen in Figure 2 the second fan wheel is located radially inside (i.e. located in) element 23), the second fan wheel comprising a second hub (Attached Figure 2) and a plurality of second blades (i.e. the blades of the impeller of the second fan), the second blades annularly arranged on a periphery of the second hub (Attached Figure 2), wherein one end of the second front fan frame (see Annotated Figure 3 of Lee US 2008/0124232 (Attached Figure 3) above) comprises a second air inlet (Attached Figure 2), another end of the second front fan frame (Attached Figure 3) comprises a second outlet (Attached Figure 2, Attached Figure 3), the second air inlet (Figure 2, Attached Figure 2) is connected with the first fan frame (¶0022) and the second outlet (Attached Figure 2, Attached Figure 3) is connected with the second rear fan frame (Figure 3, Attached Figure 2, ¶0021-¶0023), a positioning groove (Attached Figure 2) is arranged on an inner wall of the second air inlet (Figure 2, Attached Figure 2). Lee US 2008/0124232 is silent regarding the limitations: a first rear fan frame, a first front fan frame covering the first rear fan frame, and a first fan wheel arranged in the first front fan frame , the first fan wheel disposed in the first rear fan frame and located in the first front fan frame, a cross-sectional area of the first hub being increased along a direction from a top of the first hub toward a bottom the first hub; a cross-sectional area of the second hub being increased along a direction from a top of the second hub toward a bottom of the second hub, and , a spoiler is arranged in the second front fan frame and an outer edge of the spoiler is mortised in the positioning groove.

    PNG
    media_image3.png
    853
    1087
    media_image3.png
    Greyscale
 Annotated Figure 2 of Yamagata US 2016/0097402 (Attached Figure 4)

    PNG
    media_image4.png
    1016
    1347
    media_image4.png
    Greyscale
 Annotated Figures 4&5 of Yamagata US 2016/0097402 (Attached Figure 5)

However, Yamagata US 2016/0097402 does disclose the limitations: a fan, a rear fan frame (72, Fig 2, ¶0029), a front fan frame (71, Fig 2, ¶0029) covering the rear fan frame (Fig 4, ¶0029), and a fan wheel 2 arranged in the front fan frame (Fig 2, Fig 4), the fan wheel disposed in the rear fan frame (Fig 2, Fig 4) and located in the front fan frame (Fig 2, Fig 4), the fan wheel 2 comprising a hub 322 and a plurality of blades 21, the blades annularly arranged on a periphery of the hub (Fig 2, Fig 4), , wherein one end of the front fan frame (end indicated by element 43 in the Figures, also see Annotated Figure 2 of Yamagata US 2016/0097402 (Attached Figure 4) above) comprises a second air inlet (Attached Figure 4), another end of the second front fan frame (Attached Figure 4) comprises a second outlet (Attached Figure 4), the second outlet is connected with the second rear fan frame, a positioning groove (Attached Figure 4, 430,431 - Fig 2, Fig 4) is arranged on an inner wall 44 of the second air inlet (as seen in Fig 2, Fig 4), a spoiler 9 is arranged in the front fan frame (Fig 2, Fig 4) and an outer edge of the spoiler (see Annotated Figures 4&5 of Yamagata US 2016/0097402 (Attached Figure 5) above) is mortised in the positioning groove (in Yamagata ¶0050, ¶0052 disclose that the flow straitening grid 9 is fixed by the radial inner side of wall portion 44 and grid mounting portions 430, additionally given the complementary shape between straitening grid 9 and the positioning groove illustrated in Figures 2, 4 and 5, it is understood that Yamagata is mortised in the positioning groove within the same confines as the instant application). 

    PNG
    media_image5.png
    730
    928
    media_image5.png
    Greyscale
 Annotated Figure 2 of Harrison US 2007/0081888 (Attached Figure 6)
Additionally in a disclosure directed to serial axial fans, Harrison US 2007/0081888 discloses the limitations: A serial-type diagonal fan assembly (Figure 2), comprising: a first fan (the first fan is defined by the sum of its parts), comprising a first fan frame (see Annotated Figure 2 of Harrison US 2007/0081888 (Attached Figure 6) above), and a first fan wheel (i.e. the impeller of primary fan 8) arranged in the first fan frame (Attached Figure 6); and at least one second fan (the second fan is defined by the sum of its parts), comprising a second fan frame (Attached Figure 6), and a second fan wheel (i.e. the impeller of secondary fan 16) arranged in the second fan frame (Attached Figure 6), a spoiler 14 is arranged in-between the second fan frame and the first fan frame (Attached Figure 6, Abstract, ¶0013-¶0014,¶0081-¶0084). Lee US 2008/0124232 is silent regarding the limitations: a cross-sectional area of the first hub being increased along a direction from a top of the first hub toward a bottom the first hub; a cross-sectional area of the second hub being increased along a direction from a top of the second hub toward a bottom of the second hub.

    PNG
    media_image6.png
    1049
    1080
    media_image6.png
    Greyscale
 Annotated Figure 7 of Nogami USPN 8678785 (Attached Figure 1)
However, Nogami USPN 8678785 does disclose the limitations: 

an impeller (the impeller is defined by the sum of its parts), wherein the impeller comprises a hub 12 and a plurality of rotor blades 13, the rotor blades are disposed around a periphery of the hub (Figure 1, Figure 7, periphery of the hub = 12a), and a cross-sectional area of the hub increases (i.e. increases in area, see Annotated Figure 7 of Nogami USPN 8678785 (Attached Figure 1) above) along a direction (i.e. along the surface of circumferential portion 10a in the axial direction) from a top portion of the hub to a bottom portion of the hub (Attached Figure 1). Lee US 2008/0124232 is silent regarding the limitations: 
However, Iwamoto US 2013/0209294 discloses the limitations: a first fan 1, comprising a first rear fan frame 132, a first front fan frame 131 covering the first rear fan frame (Figure 1), and a first fan wheel 11 arranged in the first front fan frame (Figure 1, ¶0026-¶0027, ¶0031-¶0033), the first fan wheel 11 disposed in the first rear fan frame (as seen in Figure 1 a bottom portion of the blades 111 and/or tubular portion 112 of fan wheel 11 is located radially within (i.e. disposed in) element 132) and located in the first front fan frame (as seen in Figure 1 a top portion of the blades 111 and/or tubular portion 112 of fan wheel 11 is located radially within element 131), the first fan wheel 11 comprising a first hub 112 and a plurality of first blades 111, the first blades annularly arranged on a periphery of the first hub (¶0027, Figure 1). 
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the periphery of the first hub (Attached Figure 2) and the periphery of the second hub (Attached Figure 2) of Lee US 2008/0124232 with the inclined outer circumferential portion 12a of impeller hub 12 of Nogami USPN 8678785 in order to increase the strength of the respective impeller hubs without wasting material of the hub by inclining the outer circumferential portion 12 of the hub 12 away from the center axis (Column 6 Line 58-Column 7 Line 3); modify the positioning groove (Attached Figure 2) at the second air inlet of Lee US 2008/0124232 with the positioning groove (Attached Figure 4,430,431) arranged on inner wall 44 and the flow straightening grid 9 fixed (¶0050,¶0052) in the positioning groove of Yamagata US 2016/0097402 in order to control the amount of swirl generated by the first fan with the (Harrison  - diffuser 14 / Yamagata - flow straightening grid 9) thereby increasing the efficiency of the second fan (Harrison  -¶0013-¶0014,¶0081-¶0084) as taught by Harrison US 2007/0081888 (-¶0013-¶0014,¶0081-¶0084); and modify the plurality of first blades of the first fan wheel and the first fan frame of Lee US 2008/0124232 with the plurality of blades 111 shaped so that a radially outer edge 113 of each blade extends along inner circumferential surface 133 the fan frame 13 having a first front fan fame 131 and a first rear fan frame 132 of Iwamoto US 2013/0209294 in order to provide a mixed flow axial fan with an improved static-pressure air volume characteristic compared to a fan of the same size (¶0033).
Regarding Claim 2: Lee US 2008/0124232 and Iwamoto US 2013/0209294 does disclose the limitations: wherein the first fan (Iwamoto -1) further comprises a first base (Iwamoto - 221) connected with the first rear fan frame (Iwamoto - Figure 1, ¶0032), the first base (Iwamoto - 221) is surrounded by the first rear fan frame (Iwamoto - Figure 1, ¶0032), and the first fan wheel (Lee - the impeller of the first fan | Iwamoto - 11) is connected with the first base (Iwamoto - the impeller 11 of the first fan is connected via a shaft 213, bearing structure 225, and bearing holder 222 to the first base 221).
Regarding Claim 3: Lee US 2008/0124232 does disclose the limitations: wherein the second fan further comprises a second base (Attached Figure 2, Attached Figure 3) connected with the second rear fan frame (i.e. connected via ribs (e.g. “second stationary stator vanes” identified in Attached Figure 3), the second base is surrounded by the second rear fan frame (as seen in Figure 2-3, and Attached Figure 2), and the second fan wheel is connected with the second base (the second fan wheel is connected with the second base via the highlighted structure in Attached Figure 2, the second fan wheel is connected to the second base via a bearing shaft of the fan wheel, bearing structure, and a bearing holder as seen in Figure 2).
Regarding Claim 4: Iwamoto US 2013/0209294 does disclose the limitations: wherein a plurality of first stationary vanes (14, Figure 1, ¶0026,¶0029) are connected between the first base and the first rear fan frame (Figure 1, ¶0026,¶0029), and the first stationary vanes 14 are annularly arranged on a periphery of the first base (as seen in Figure 1 and Figure 5).
Regarding Claim 5: Lee US 2008/0124232 does disclose the limitations: wherein a plurality of second stationary vanes (Attached Figure 3) are connected between the second base and the second rear fan frame (Attached Figure 3), and the second stationary vanes are annularly arranged on a periphery of the second base (Attached Figure 3).
Regarding Claim 6: Lee US 2008/0124232 and Iwamoto US 2013/0209294 does disclose the limitations: wherein the second fan wheel (Lee - the impeller of the second fan) is arranged between the first stationary vanes (Lee - Attached Figure 2 | Iwamoto - ribs 14) and the second stationary vanes (Lee - Attached Figure 2; in the combination of prior art the second fan wheel is axially located between the first stationary vanes and the second stationary vanes).

    PNG
    media_image7.png
    579
    855
    media_image7.png
    Greyscale
 Annotated Figure 1 of Iwamoto US 2013/0209294 (Attached Figure 7)

Regarding Claim 7: Iwamoto US 2013/0209294 does disclose the limitations: wherein one end of the first front fan frame (see Annotated Figure 1 of Iwamoto US 2013/0209294 (Attached Figure 7) above) is a first air inlet 231, the other end of the first front fan frame (Attached Figure 7) is a first outlet (Attached Figure 7), a diverged circular conical surface (Attached Figure 7) is arranged on an inner edge of the first air inlet (Attached Figure 7), the first outlet is connected with the first rear fan frame (the first outlet is connected with the first rear frame 132 via the structure of the first front frame 131, Figure 1).
Regarding Claim 9: Lee US 2008/0124232, Iwamoto US 2013/0209294, and Yamagata US 2016/0097402 does disclose the limitations: wherein the spoiler is separated from the first rear fan frame (in the combination of prior art references the spoiler (Yamagata - 9) would be separated from the first rear frame (Lee - first fan frame - Attached Figure 2 | Iwamoto - 132), given that ¶0052 of Yamagata states that “the axial position of the upper end of wall 44 is … higher than element 9”; thus in the combination of prior art references a top surface of the spoiler would be separated from the first rear fan frame by the difference in height between the upper end of wall 44 and the height of the spoiler).
Regarding Claim 10: Lee US 2008/0124232 and Iwamoto US 2013/0209294 does disclose the limitations: wherein first hub (Lee - Attached Figure 2 ) covers the first base (Lee - Attached Figure 2 | Iwamoto - 221), the second hub covers the second base (Lee - Attached Figure 2), and the first hub and the second hub are disposed toward a same direction (Lee - Attached Figure 2; as seen in Figure 2 both the first hub and the second hub are disposed in the same upward direction).
Regarding Claim 11: Iwamoto US 2013/0209294 does disclose the limitations: wherein an end edge 113 of each first blade 111 is matched with an inner wall of the first front fan frame (i.e. inner circumferential surface 133 of housing 13, ¶0031; housing 13 includes both 131 and 132, thus 133 continues along the inner circumferential surface of element 131 in Figure 1) in contour to define a gap between the end edge of each first blade and the inner wall of the first front fan frame (Attached Figure 7).
Regarding Claim 12: Lee US 2008/0124232 does disclose the limitations: wherein an end edge of each second blade (Attached Figure 2) is matched with an inner wall of the second front fan frame (Attached Figure 2) in contour to define a gap between the end edge of each second blade (Attached Figure 2) and the inner wall of the second front fan frame (Attached Figure 2).
Regarding Claim 13: Lee US 2008/0124232 as modified by Yamagata US 2016/0097402, Harrison US 2007/0081888, Nogami USPN 8678785, and Iwamoto US 2013/0209294 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. In the Figure 2 embodiment of Lee US 2008/0124232 a number of the second fan is one. 
However, in the Figure 6 embodiment of Lee US 2008/0124232 a third fan (34, ¶0030, Figure 6) is placed downstream of second fan 32 (which corresponds to second fan 22 in Figure 2) and the second fan is downstream of a first fan 31 (which corresponds to first fan 21 in Figure 2). Additionally, in Figure 3 of Lee US 2008/0124232, holes for fastening (Attached Figure 3) are provided at the corners of the first fan frame 21 and the second front fan frame 23, furthermore it is disclosed that that second fan is tightly accommodated in chamber 233 of the second front fan frame 23. And Lee US 2008/0124232 teaches that an additional downstream fan is able to add pressure or flow (¶0023, ¶0030). 
Also Harrison US 2007/0081888 does disclose the limitations: a third fan (17, Attached Figure 6, element 17 corresponds to a “2nd second fan” and is shown as being downstream of 16 which corresponds to the “1st second fan”) where a spoiler 15 is arranged in-between the second fan frame of the 1st second fan and the second fan frame of the 2nd second fan (Attached Figure 6). 
Hence it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the structure of the second fan assembly taught by the prior art of Lee US 2008/0124232 as modified by Yamagata US 2016/0097402, Harrison US 2007/0081888, and Nogami USPN 8678785 and fasten the duplicated structure downstream of the first second fan in order to provide an efficient series fan configuration (Harrison  - ¶0081-¶0084, ¶0086-¶0090) for greater airflow and/or provide multiple fault tolerant airflows as taught by (Harrison ¶0051-¶0052, Attached Figure 6); additionally or in the alternate it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding Claim 14: Lee US 2008/0124232, Iwamoto US 2013/0209294, and Yamagata US 2016/0097402 does disclose the limitations: wherein the first rear fan frame is stacked on an edge of the spoiler (i.e. stacked on top edge of spoiler generally indicated by element 9 in Figure 2 of Yamagata; in the combination of prior art references the spoiler (Yamagata - 9) would be in contact with the first rear frame (Lee - first fan frame - Attached Figure 2 | Iwamoto - 132), given that ¶0052 of Yamagata states that “the axial position of the upper end of wall 44 is flush with element 9”; thus in the combination of prior art references a top surface of the spoiler would be in contact the first rear fan frame as the upper end of wall 44 and the top of the spoiler 9 would be flush with each other).
Regarding Claim 15: Lee US 2008/0124232, Iwamoto US 2013/0209294, and Yamagata US 2016/0097402 does disclose the limitations: wherein the first base (Iwamoto - 221) is stacked on the spoiler (i.e. stacked on top edge of spoiler generally indicated by element 9 in Figure 2 of Yamagata; in the combination of prior art references the spoiler (Yamagata - 9) would be in contact with the first rear frame (Lee - first fan frame - Attached Figure 2 | Iwamoto - 132), given that ¶0052 of Yamagata states that “the axial position of the upper end of wall 44 is flush with element 9”; thus in the combination of prior art references a top surface of the spoiler would be in contact the first rear fan frame of the first fan as the upper end of wall 44 and the top of the spoiler 9 would be flush with each other).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 2008/0124232 in view of Yamagata US 2016/0097402, Harrison US 2007/0081888, Nogami USPN 8678785, and Iwamoto US 2013/0209294 as applied to claim 7 above, and further in view of Hirose US 2018/0258947.
Regarding Claim 8: Lee US 2008/0124232 as modified by Yamagata US 2016/0097402, Harrison US 2007/0081888, Nogami USPN 8678785, and Iwamoto US 2013/0209294 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 7. Additionally, Yamagata US 2016/0097402 discloses the limitations an inner edge of the second air inlet (Attached Figure 5) connected with the positioning groove (i.e. connected via element 431, Attached Figure 4 & Attached Figure 5). Yamagata US 2016/0097402 is silent regarding the limitations: a diverged circular surface is arranged on the inner edge. 
However Hirose US 2018/0258947 does disclose the limitations: an intake port 211; and a diverged circular surface (i.e. bell mouth 2c, Figure 1-2, ¶0027) is provided on an inner edge of the intake port (as seen in Figures 1-2 the radial inner surface of intake port 211, has the curved surface of bell mouth 2c). 
Hence it would have been obvious to one of ordinary skill in the art to modify the inner edge of the second air inlet (Attached Figure 5) of Yamagata US 2016/0097402 with the bell mouth 2c of Hirose US 2018/0258947 in order to suppress turbulence of an airstream taken into the inlet port, thereby increasing performance of the fan and reducing noise (¶0027).

Examiner's Note:  The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.   	It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  
	Additionally the origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention, as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). (See MPEP § 2125).
The Examiner has cited particular locations in the reference(s) as applied to the claims above for the convenience of the Applicants.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.
Furthermore: with respect to the prior art and the determination of obviousness, it has been held that Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art.  The "mere existence of differences (i.e. a gap) between the prior art and an invention DOES NOT ESTABLISH the inventions nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). Rather, in determining obviousness the proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. And factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. (See MPEP § 2141).

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 16: the prior art of record is unable to anticipate or make obvious the limitations set forth in claim 16 “wherein a plurality of hooks are protruded from an opening edge of the positioning groove, and the hooks latch an edge of the spoiler” in combination with all the limitations of independent claim 1.
Regarding claim 17: the prior art of record is unable to anticipate or make obvious the limitations set forth in claim 17 “wherein a pin is protruded from an inner wall of the positioning groove, and the pin is mortised in the spoiler” in combination with all the limitations of independent claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoshida US 2008/0031722 - discloses a series fan structure Figure 3.
Kang US 2015/0016989 - discloses an axial flow fan with a two part housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746